UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-185909 Interactive Multi-Media Auction Corporation (Exact name of registrant as specified in its charter) British Virgin Islands n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Vanterpool Plaza, 2nd Floor, Wickhams Cay I Road Town, Tortola, British Virgin Islands (Address of principal executive offices) (Zip Code) (284) 494-5959 (Registrant’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of June 11, 2016, the issuer had one class of common stock, with a par value of $0.00025, of which 45,200,000 shares were issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1: Financial Statements: Unaudited Balance Sheets as at April 30, 2016, and October 31, 2015 3 Unaudited Statements of Operations for the Three and Six Months Ended April 30, 2016 and 2015 4 Unaudited Statements of Cash Flows for the Six Months Ended April 30, 2016 and 2015 5 Notes to Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3: Quantitative and Qualitative Disclosures About Market Risk 13 Item 4: Controls and Procedures 14 PART II—OTHER INFORMATION Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 5: Other Events 14 Item 6: Exhibits 14 Signatures 15 2 PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERACTIVE MULTI-MEDIA AUCTION CORPORATION Balance Sheets April 30, 2016 and October 31, 2015 (United States Dollars) April 30, October 31, (unaudited) Assets Current assets: Cash $ $ Total current assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Due to shareholders Total current liabilities Long-term liability Loan payable Total liabilities Stockholders' Deficit Capital stock: $0.00025 par value, authorized 400,000,000 shares, issued and outstanding 46,200,000 shares (2015 - 45,200,000 shares) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to financial statements 3 INTERACTIVE MULTI-MEDIA AUCTION CORPORATION Statement of Operations For the three and six months ended April 30, 2016 and 2015 (United States Dollars) (unaudited) Three months ended April 30 Six months ended April 30 Revenue $
